*241OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on April 3, 1974.
On July 31, 1987, the respondent was convicted after trial in the United States District Court for the Eastern District of Virginia of conspiracy in violation of 18 USC § 371 (count I), filing false income tax returns in violation of 26 USC § 7206 (1) (count IV), claiming false deductions on income tax returns in violation of 26 USC § 7206 (2) (three counts: VI, VII and VIII), and making false statements to the Internal Revenue Service in violation of 18 USC § 1001 (count XVI). The respondent was sentenced to concurrent terms of imprisonment of four years on count I, three years on count IV, three years on counts VI, VII and VIII, respectively, and three years on count XVI.
It has been held that a conviction under 18 USC § 1001 is a felony which is cognizable as a class E felony in New York, to wit, offering a false instrument for filing in the first degree (Penal Law § 175.35; see, Matter of Beitler, 82 AD2d 276).
Pursuant to Judiciary Law § 90 (4), upon his conviction of a felony, the respondent ceased to be an attorney and counselor-at-law in this State.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and the clerk of this court is directed to strike his name from the roll of attorneys and counselors-at-law forthwith.
Mollen, P. J., Mangano, Thompson, Bracken and Eiber, JJ., concur.